

   Exhibit 10.5

 
CANCELLATION AGREEMENT

 
CANCELLATION AGREEMENT, dated as of August 31, 2007 (this “Agreement”), by and
among, RUSSOIL CORPORATION, a Nevada corporation (the “Company”), and SILVESTRE
HUTCHINSON (“Hutchinson”).
 
BACKGROUND
 
The Company had entered into a Share Exchange Agreement with Smolenergy, the
Gorstovoye Holder and the Stockholders named therein, dated as of August 31,
2007, pursuant to which the Company is going to acquire from the Stockholders
named therein all of the issued and outstanding capital stock of OJSE
Smolenergy, a Corporation formed under the laws of the Russian Federation
(“Smolenergy”) in exchange for an aggregate amount of 110,000,000 shares of the
Company's Common Stock (the “Share Exchange Transaction”) to the Gorstovoye
Holder, who will cancel all indebted of Smolenergy to him arising from
Smolenergy’s acquisition of 51% of the membership interest in “Gorstovoye” LLC.
 
It is a condition precedent to the consummation of the Share Exchange
Transaction that Hutchinson enters into this Agreement which will effectuate the
cancellation of 242,000,000 shares (the “Subject Shares”) of Common Stock of the
Company held by Hutchinson.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
 
1. Cancellation of Subject Shares. Hutchinson has delivered to the Company for
cancellation stock certificates representing the Subject Shares along with duly
executed medallion guaranteed stock powers covering the Subject Shares and
hereby irrevocably instructs the Company and the Company's transfer agent to
cancel the Subject Shares such that the Subject Shares will no longer be
outstanding on the stock ledger of the Company and such that Hutchinson shall no
longer have any interest in the Subject Shares whatsoever. The Company shall
immediately deliver to the Company's transfer agent irrevocable instructions
providing for the cancellation of the Subject Shares.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Representations by Hutchinson.
 
(a) Hutchinson owns the Subject Shares, of record and beneficially, free and
clear of all liens, claims, charges, security interests, and encumbrances of any
kind whatsoever. Hutchinson has sole control over the Subject Shares or sole
discretionary authority over any account in which they are held.
 
(b) Except for the Subject Shares, Hutchinson has no subscription, warrant,
option, convertible security, or other right (contingent or other) to purchase
or otherwise acquire securities, including equity or debt securities, of the
Company, although he will retain 250,000 shares of the Company’s common stock.
 
(c) Hutchinson has full right, power and authority to execute, deliver and
perform this Agreement and to carry out the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by Hutchinson
and constitutes a valid, binding obligation of Hutchinson, enforceable against
him in accordance with its terms (except as such enforceability may be limited
by laws affecting creditor's rights generally).
 
  3. Miscellaneous. All representations, warranties and agreements in this
Agreement shall survive the date hereof until the expiration of the applicable
statute of limitations. This Agreement shall be binding upon the parties' their
respective successors, representatives, heirs and estate, as applicable. This
Agreement may be executed in one or more counterparts, all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party, it being understood that all parties need not sign the same
counterpart. Facsimile execution and delivery of this Agreement is legal, valid
and binding execution and delivery for all purposes. This Agreement shall be
governed in all respects, including validity, interpretation and effect, by the
internal laws of the State of New York, without regard to the conflicts of law
principles thereof. This Agreement may not be amended except by an instrument in
writing signed by each of the parties hereto. This Agreement constitutes the
entire agreement of the parties with respect to the subject matter hereof and
supersedes in its entirety any other agreement relating to or granting any
rights with respect to the subject matter hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
 
 
 
RUSSOIL CORPORATION
 
 
 
 
 
  
By:  
/s/ Silvestre Hutchinson 
 
Name: Silvestre Hutchinson
 
Title:  President
 
 
 
 
 
 
SILVESTRE HUTCHINSON
 
 
 
 
 
 
By:  
/s/ Silvestre Hutchinson
 
Silvestre Hutchinson 

 
 
3

--------------------------------------------------------------------------------

 